*976OPINION.
Green:
The petitioners contend: (1) That the books of the Lafayette Cafe properly reflect gross income and that the increase based on bank deposits and other data is erroneous; (2) that inventory for the beginning of the year as shown by the books should be used in determining income; and (3) that the various items on which depreciation is determined should be segregated and depreciation computed on the basis of the life of each particular item.
From the record it appears that the only evidence supporting these contentions is that $14,000 of the amount included in gross income on the basis of bank deposits represented capital paid in to the business during the taxable year. Income should be accordingly reduced in that amount. There was some testimony to the effect that certain checks cashed for accommodation had been returned for lack of funds, but there is no evidence in the record from which we are able to determine the amount of such checks, and for that reason, no allowance can be made.
The record also fails to disclose sufficient facts to justify any change in the Commissioner’s computation of depreciation on furniture and equipment, and with reference to inventory no attempt was made to justify the allegation of error.

Judgment will be entered after 16 days’ notice, under Bule 60,